IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS

                                         NO. WR-83,113-01


                              IN RE ROGER DALE DEAN, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                 CAUSE NO. 0852518-A IN THE 183RD DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contends that he filed an application for a writ of

habeas corpus in the 183rd District Court of Harris County, that more than 35 days have elapsed, and

that the application has not yet been forwarded to this Court. The district court entered an order

designating issues on April 21, 2014.

        Respondent, the Judge of the 183rd District Court of Harris County, shall file a response with

this Court by having the District Clerk submit the record on such habeas corpus application. In the

alternative, Respondent may resolve the issues set out in the order designating issues and then have
                                                                                                -2-

the District Clerk submit the record on such application. In either case, Respondent’s answer shall

be submitted within 30 days of the date of this order. This application for leave to file a writ of

mandamus will be held in abeyance until Respondent has submitted his response.



Filed: June 03, 2015
Do not publish